department of the treasury internal_revenue_service washington d c ti ep qa ta may coven eanties division u i l vanes thie legend taxpayer a taxpayer b bank m plan x amount d amount e amount f ira y company b account g dear eees shee tees teres eee eehe tiene - rhe eee tee this is in response to your letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested kekkeeererererer taxpayer a states that he maintained plan x which he describes as a code sec_403 plan with bank m taxpayer a further states that upon his retirement on date he requested a rollover of all retirement_funds held on his behalf taxpayer a’s retirement_funds consist of cash and shares of bank m stock documentation submitted by taxpayer a shows that on date he completed bank m’s direct disbursement rollover request form to direct distribution of his retirement_funds the instructions for the direct disbursement rollover request form asks the participant at section ii to check the box which indicates how the participant would like to have the distribution processed under section ii of the form taxpayer a checked the box indicating that he requested bank m to make a direct_rollover of his entire distribution into an ira qualified_plan sec_403 plan or governmental plan as detailed in section ill’ the instruction for the disbursement form instructs the participant at section ill to complete the information requested for distribution checks that will be sent directly to a qualified_plan trustee custodian or ira section ill entitled instructions to direct_rollover into an ira or qualified_plan was completed by taxpayer a wherein he directed that his distribution be transferred to an individual_retirement_arrangement ira y at bank m the cash portion of taxpayer a’s retirement_funds amount f was transferred in a direct_rollover to ira y at bank m the instructions for the disbursement form instructs the participant at section iv to complete this section if shares of bank m stock are to be electronically transferred to the participant’s brokerage account section iv of bank m's distribution form applies to company stock if applicable and states that such shares which the participant has requested to receive in-kind may be - electronically transferred to the participant's brokerage account the instructions further ask the participant to name the brokerage institution provide the account name and the account number into which such shares should be transferred taxpayer a completed section iv and instructed bank m to transfer his shares of stock to account g a joint brokerage account taxpayer a maintains along with taxpayer b at company b documentation submitted by taxpayer a shows that bank m stock valued at amount e was transferred to account g on date taxpayer a received a form 1099-r for tax_year received a total_distribution in the amount of amount d the sum of amount e and amount f from plan x the form 1099-r describes taxpayer a’s entire distribution from plan x as g which pursuant to the form instructions means direct_rollover that shows that he taxpayer a states that he discovered that a portion of his retirement_funds specifically amount e the shares of bank m stock was not in an ira in january krrerrrrerererek taxpayer a asks the service to waive the 60-day rollover requirement so that he can roll amount e into an ira based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount e from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i ii for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee krrekererekerkekk code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case documentation submitted by taxpayer a indicates that he directed to have a portion of his retirement_funds amount f transferred in a direct_rollover from plan x to ira y documentation submitted by taxpayer a also shows that he directed to have his shares of employer m amount e stock electronically transferred to account g his brokerage account at company b account g is not an ira from the documentation submitted by taxpayer a it appears that he made a mistake when he completed bank m’s disbursement form that resulted in his shares of bank m stock being transferred to a non-ira account the service has the ability to waive the 60-day rollover period for a distribution from a qualified_plan where the employee failed to complete a rollover to another eligible_retirement_plan within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example postal error errors committed by a financial_institution hospitalization disability and events beyond the reasonable control of the senassanne individual although there appears to have been a misunderstanding as to how to complete the disbursement form the ability to deposit amount e into an ira within the 60-day rollover period was within the reasonable control of taxpayer a therefore with respect to your ruling_request we conclude that pursuant to code sec_402 the service declines to waive the 60-day rollover period with respect to the distribution of amount e from plan x and thus amount e will not be considered a valid rollover_distribution under sec_402 because the 60-day rollover requirement was not satisfied no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code of regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a valid power_of_attorney on file in this office if you have any questions regarding this letter please contact rhrrkrerrrerrerrereer ere eer ss e t ep ra t sincerely yours signed joyor b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
